DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejection or objection not reiterated in this Action is withdrawn.

Claim Rejections - 35 USC § 112
Claims 1, 3-9 and 12-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The claims are directed to methods of treating cardiac injury by administering a TGFBR3 inhibitor. Specific embodiments are directed to inhibitors which are antibodies having various functions including binding glycosylated TGFBR3, binding an N- terminal epitope of TGFBR3 which is glycosylated, binding cell surface membrane-bound TGFBR3, binding the same epitope as the Anti-RIII-1 antibody which comprises SEQ ID NOs: 95 and 96 or competing against Anti-RIII-1 antibody. The claims are further 
The specification describes various embodiments of anti-TGFBR3 antibodies at pages 8-18. The disclosure includes a single exemplary antibody designated as Anti-RIII-1 and defines the VH and VL chains. The specification does not disclose which portion of TGFBR3 is bound by this antibody.
In order for the written description provision of 35 USC 112, first paragraph to be satisfied, applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed. For example, MPEP 2163 states in part, 
“An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that “[w]ithout such disclosure, the claimed methods cannot be said to have been described.”).”


The specification provides a generic disclosure of antibodies and their methods of isolation and discloses a single example of an anti-TGFBR3 antibody, but does not provide disclosure of a sufficient number of species of antibodies or antigen binding fragments that bind to glycosylated TGFBR3, SEQ ID NOs: 2 or 3 to satisfy the written description requirement throughout the full breadth of the claims. Some antibodies which bind TGFBR3 are known in the art and commercially available, but knowledge of these antibodies does not satisfy the written description requirement because they do 
Recent court decisions support this conclusion. See Amgen v. Sanofi, 872 F. 3d 1367 (Fed. Cir. 2017)
“adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional.”

And, Ariad Pharmaceuticals, Inc., v. Eli Lilly and Company, 598 F.3d 1336 (Fed. Cir. 2010). 
“In the context of this invention, a vague functional description and an invitation for further research does not constitute written disclosure of a specific inhibitor.,[t]his disclosure is not so much an ’’example” as it is a mere mention of a desired outcome.” 

The skilled artisan cannot envision the detailed structure of antibodies having the functions contemplated in the specification regardless of the complexity or simplicity of the method of isolation. Therefore the claims do not satisfy the written description requirement.  

Response to Arguments
Applicants do not address the substance of the rejection, but assert the incorporation of the features of claim 2 into claim 1 obviates the rejection because claim 2 was not included in the rejection.
This argument is not persuasive because the basis of the written desciption rejection relates to TGFBR3 antibodies, not the cardiac conditions listed in claim 2. The presence of the subject matter of claim 2 in claim 1 has no effect on the analysis with regard to written description. 

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The subject matter of claim 15 is free of the art and would also be allowable if rewritten in independent form that excludes the subject matter directed to TGFBR3 antibodies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Tracy Vivlemore
Primary Examiner
Art Unit 1635




/Tracy Vivlemore/Primary Examiner, Art Unit 1635